217 F.2d 300
ROCHESTER ROPES, Inc., Plaintiff-Appellee,v.The DANIELSON MANUFACTURING CO., Defendant-Appellant.
No. 44.
Docket 23074.
United States Court of Appeals, Second Circuit.
Argued November 8, 1954.
Decided November 26, 1954.

Arnold B. Christen, Washington, D. C. (T. Clay Lindsey and Lindsey & Prutzman, Hartford, Conn., and Fisher & Christen, Washington, D. C., on the brief), for plaintiff-appellee.
Nathaniel Frucht, Providence, R. I. (Allan K. Smith, Hartford, Conn., and Guerino Della Grotta, Providence, R. I., on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and FRANK and HARLAN, Circuit Judges.
PER CURIAM.


1
Defendant asks us to overturn the judgment of the district court enjoining it from threatening plaintiff's customers with patent infringement litigation and dismissing its counterclaim for misuse of confidential information. The determination of the respective rights and duties of the parties involved complicated and technical questions of fact about the relative merits of various processes for producing nylon-coated wires. Judge Smith's carefully developed findings, which are against the defendant on all points, include those of no infringement of defendant's process, no disclosure of any importance to plaintiff, and no teaching of a manufacturing method in confidence. These findings, which we accept under Fed.Rules Civ. Proc. rule 52(a), 28 U.S.C., since they are supported by substantial evidence, are sufficient to support the judgment rendered. International News Service v. Associated Press, 248 U.S. 215, 236, 39 S.Ct. 68, 63 L.Ed. 211, 2 A.L.R. 293; Hartford Charga-Plate Associates v. Youth Centre-Cinderella Stores, 2 Cir., 215 F.2d 668.


2
Affirmed.